DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 should begin “A method” instead of “A cured rubber composition.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, in lines 11 and 12, the phrase "as can be observed by X-ray diffraction" is enclosed in parentheses.  It is not clear whether or not this phrase is actually part of the claim.  For the purpose of further examination, this phrase will be interpreted as being incorporated into the claim.
	Regarding claim 8, in line 12, the phrase “as evidenced by X-ray diffraction” is enclosed in parentheses.  It is not clear whether or not this phrase is actually part of the claim.  For the purpose of further examination, this phrase will be interpreted as being incorporated into the claim.
	Regarding claim 13, in line 13, the phrase "as can be observed by X-ray diffraction" is enclosed in parentheses.  It is not clear whether or not this phrase is actually part of the claim.  For the purpose of further examination, this phrase will be interpreted as being incorporated into the claim.  The same holds true for the information enclosed in parentheses in lines 16-18.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al. (Guayule Rubber. Handbook of Elastomers, pp. 1-27, 2001) in view of Hirayama et al. (US 2010/0163150).
Regarding claims 1 and 3-5, McIntyre et al. discloses a rubber composition comprising 100 phr of guayule rubber, 35 phr of carbon black, 5 phr of zinc oxide, 2 phr of stearic acid, 2.25 of phr sulfur, and 0.7 phr of TBBS, which is an accelerator (p. 17, Compound Recipes, Black Stock). McIntyre et al. discloses that the typical resin value allowed for guayule rubber is approximately 3-4% (p. 8, last sentence of first paragraph).
McIntyre et al. does not disclose including 0.5 to 5 phr of an antioxidant or from 1.05 to 3 phr of at least one accelerator.  However, Hirayama et al. teaches a natural rubber based composition for tire sidewalls containing 2.4 phr of antioxidant and 2 phr of vulcanization accelerator (Table 1, samples 8-11).  McIntyre et al. and Hirayama et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber based rubber compositions for tires.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use 2.4 phr of antioxidant and 2 phr of vulcanization accelerator, as taught by Hirayama et al., in the composition, as taught by McIntyre et al., and would have been motivated to do so because Hirayama et al. teaches that these are appropriate amounts of antioxidant and vulcanization accelerator to use in a natural rubber based composition used in tires. 
McIntyre et al. does not explicitly disclose that the rubber composition exhibits strain induced crystallization and a max stress at break, a 300% Mpa and an elongation at break that is no more than +/- 15%, more specifically +/- 10%, even more specifically +/- 5%, as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. strain induced crystallization and a max stress at break, a 300% Mpa and an elongation at break that is no more than +/- 15%, more specifically +/- 10%, even more specifically +/- 5%, as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 2, the at least one conjugated diene containing polymer or copolymer is not a required limitation of claim 1. As the composition of McIntyre et al. includes solely guayule natural rubber this limitation has been met.
	Regarding claims 6 and 7, McIntyre et al. teaches the rubber composition include guayule rubber is used in all parts of the tires traditional hevea natural rubber is used in (p. 24, top paragraph), which includes treads, sidewalls, and body skim plies.

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al. (Guayule Rubber. Handbook of Elastomers, pp. 1-27, 2001) in view of Hirayama et al. (US 2010/0163150).
	Regarding claims 8-11, McIntyre et al. discloses a method comprising utilizing a rubber composition comprising 100 phr of guayule rubber, 35 phr of carbon black, 5 phr of zinc oxide, 2 phr of stearic acid, 2.25 of phr sulfur, and 0.7 phr of TBBS, which is an accelerator (p. 17, Compound Recipes, Black Stock). McIntyre et al. discloses that the typical resin value allowed for guayule rubber is approximately 3-4% (p. 8, last sentence of first paragraph).
McIntyre et al. does not disclose including 0.5 to 5 phr of an antioxidant or from 1.05 to 3 phr of at least one accelerator.  However, Hirayama et al. teaches a natural rubber based composition for tire sidewalls containing 2.4 phr of antioxidant and 2 phr of vulcanization accelerator (Table 1, samples 8-11).  McIntyre et al. and Hirayama et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber based rubber compositions for tires.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use 2.4 phr of antioxidant and 2 phr of vulcanization accelerator, as taught by Hirayama et al., in the composition, as taught by McIntyre et al., and would have been motivated to do so because Hirayama et al. teaches that these are appropriate amounts of antioxidant and vulcanization accelerator to use in a natural rubber based composition used in tires. 
McIntyre et al. does not explicitly disclose that the rubber composition exhibits strain induced crystallization and a max stress at break, a 300% Mpa and an elongation at break that is no more than +/- 15%, more specifically +/- 10%, even more specifically +/- 5%, as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. strain induced crystallization and a max stress at break, a 300% Mpa and an elongation at break that is no more than +/- 15%, more specifically +/- 10%, even more specifically +/- 5%, as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 12, the at least one conjugated diene containing polymer or copolymer is not a required limitation of claim 1. As the composition of McIntyre et al. includes solely guayule natural rubber this limitation has been met.

Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al. (Guayule Rubber. Handbook of Elastomers, pp. 1-27, 2001) in view of Hirayama et al. (US 2010/0163150).
	Regarding claims 13, 14, 16 and 17, McIntyre et al. discloses a method comprising utilizing a rubber composition comprising 100 phr of guayule rubber, 35 phr of carbon black, 2.25 of phr sulfur, and 0.7 phr of TBBS, which is an accelerator (p. 17, Compound Recipes, Black Stock). McIntyre et al. discloses that the typical resin value allowed for guayule rubber is approximately 3-4% (p. 8, last sentence of first paragraph).
McIntyre et al. does not disclose including from 1.05 to 3 phr of at least one accelerator.  However, Hirayama et al. teaches a natural rubber based composition for tire sidewalls containing 2 phr of vulcanization accelerator (Table 1, samples 8-11).  McIntyre et al. and Hirayama et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber based rubber compositions for tires.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use 2 phr of vulcanization accelerator, as taught by Hirayama et al., in the composition, as taught by McIntyre et al., and would have been motivated to do so because Hirayama et al. teaches that this is an appropriate amount of vulcanization accelerator to use in a natural rubber based composition used in tires. 
McIntyre et al. does not explicitly disclose that the rubber composition exhibits strain induced crystallization; a max stress at break, a 300% Mpa and an elongation at break that is no more than +/- 15%, more specifically +/- 10%, even more specifically +/- 5%, as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber; and a tan delta at 0° C and 50° C that is no more than 5% different than the tan delta at 0° C and 50° C of the comparative rubber composition.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. strain induced crystallization and a max stress at break, a 300% Mpa and an elongation at break that is no more than +/- 15%, more specifically +/- 10%, even more specifically +/- 5%, as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber; and a tan delta at 0° C and 50° C that is no more than 5% different than the tan delta at 0° C and 50° C of the comparative rubber composition, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 15, the at least one conjugated diene containing polymer or copolymer is not a required limitation of claim 1. As the composition of McIntyre et al. includes solely guayule natural rubber this limitation has been met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,407,564 (“the ‘564 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the ‘564 patent teaches a rubber composition comprising a cured mixture comprising 10-100 phr of guayule natural rubber containing 2.5-4 weight % resin optionally in combination with up to 90 phr of at least one conjugated diene monomer containing polymer or copolymer; about 50 to about 100 phr of filler selected from carbon black, silica, or a combination thereof; and a cure package comprising 1.2 to 4 phr of sulfur, 0.5 to 5 phr of at least one antioxidant, 0.5 to 5 phr of zinc oxide, 0.5 to 4 phr of stearic acid, and 1.05 to 3 phr of accelerator.
Claim 1 of the ‘564 patent does not teach that the composition exhibits strain induced crystallization as can be observed by X-ray diffraction.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, claimed amounts, and a substantially similar process of making.  Moreover, the instant specification does not provide any guidance on how to achieve this property other than by forming the claimed rubber composition.  Therefore, the claimed effects and physical properties, i.e. strain induced crystallization, would implicitly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 1-5 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9, and 11-13 of U.S. Patent No. 9,890,268 (“the ‘268 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 3, instant claim 1 of the ‘268 patent teaches a cured rubber composition comprising 100 phr of guayule natural rubber, where the guayule natural rubber contains 2.5-4 weight % resin or 10-90 phr of guayule natural rubber, where the guayule natural rubber contains 2.5-4 weight % resin, and 90-10 phr of at least one conjugated diene monomer containing polymer or copolymer; more than 5 to 100 phr of at least one filler including carbon black optionally in combination with silica; wherein the cure package used to prepare the cured rubber composition comprises: 1.7 to 4 phr sulfur, 0.5 to 5 phr of at least one antioxidant, 0.5 to 5 phr zinc oxide, 0.5 to 4 phr stearic acid, and about 2 to about 3 phr of at least one accelerator, and the cured rubber composition exhibits strain induced crystallization as can be observed by X-ray diffraction and has at least one of a max stress at break, a 200% Modulus, a 300% Modulus or an elongation at break that is no more than +/- 15% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
Regarding claim 2, claim 2 of the ‘268 patent teaches that the at least one conjugated diene monomer containing polymer or copolymer contains at least one monomer selected from the group consisting of 1,3-butadiene, isoprene, 1,3-pentadiene, 1,3-hexadiene, 2,3-dimethyl-1,3-butadiene, 2-ethyl-1,3-butadiene, 2-methyl-l,3-pentadiene, 3-methyl-l,3-pentadiene, 4-methyl-1,3-pentadiene and 2,4-hexadiene; and optionally at least one monomer selected from the group consisting of styrene, alpha-methyl styrene, p-methylstyrene, o-methylstyrene, p-butylstyrene and vinylnaphthalene.
	Regarding claim 4, claim 4 of the ‘268 patent teaches that the cured rubber composition has at least one of a max stress at break, a 300% Modulus and an elongation at break that is no more than +/- 10% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
	Regarding claim 5, claim 5 of the ‘268 patent teaches that the cured rubber composition has at least one of a max stress at break, a 300% Modulus and an elongation at break that is no more than +/- 5% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
	Regarding claims 8, 9, 13 and 14, claim 9 of the ‘268 patent teaches a method of providing a cured guayule natural rubber containing composition with strain induced crystallization comprising: utilizing a rubber mixture that comprises (i) either 100 phr of guayule natural rubber that contains 2.5-4 weight % resin, or a combination of 10-90 phr of guayule natural rubber that contains 2.5-4 weight % resin and 90-10 phr of at least one conjugated diene monomer containing polymer or copolymer, and (ii) more than 5 to 100 phr of at least one filler including carbon black optionally in combination with silica, and utilizing a cure package comprising 1.7 to 4 phr sulfur, 0.5 to 5 phr of at least one antioxidant, 0.5 to 5 phr zinc oxide, 0.5 to 4 phr stearic acid, about 2 to about 3 phr of at least one sulfur-containing accelerator, to produce a cured guayule natural rubber containing composition, wherein the cured guayule natural rubber containing composition exhibits strain induced crystallization as evidenced by X-ray diffraction and has at least one of a max stress at break, a 200% Modulus, a 300% Modulus or an elongation at break that is no more than +/- 15% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
	Regarding claims 10 and 16, claim 11 of the ‘268 patent teaches that the cured rubber composition has at least one of a max stress at break, a 300% Modulus and an elongation at break that is no more than +/- 10% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
	Regarding claims 11 and 17, claim 12 of the ‘268 patent teaches that the cured rubber composition has at least one of a max stress at break, a 300% Modulus and an elongation at break that is no more than +/- 5% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
	Regarding claims 12 and 15, claim 13 of the ‘268 patent teaches that the at least one conjugated diene monomer containing polymer or copolymer contains at least one monomer selected from the group consisting of 1,3-butadiene, isoprene, 1,3-pentadiene, 1,3-hexadiene, 2,3-dimethyl-1,3-butadiene, 2-ethyl-1,3-butadiene, 2-methyl-l,3-pentadiene, 3-methyl-l,3-pentadiene, 4-methyl-1,3-pentadiene and 2,4-hexadiene; and optionally at least one monomer selected from the group consisting of styrene, alpha-methyl styrene, p-methylstyrene, o-methylstyrene, p-butylstyrene and vinylnaphthalene.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of U.S. Patent No. 10,875,989 (“the ‘989 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claims 1 and 3-7, claim 11 of the ‘989 patent teaches a tire tread comprising a cured mixture which comprises on a phr basis 10-90 phr of guayule natural rubber containing guayule resin and 90-10 phr of at least one conjugated diene monomer containing polymer or copolymer, wherein the total amount of guayule natural rubber and conjugated diene monomer containing polymer or copolymer is 100 phr, about 2 to about 4 phr of guayule resin, about 50 to about 100 phr of at least one filler including carbon black optionally in combination with silica, a cure package comprising about 1.7 to about 4 phr of sulfur, about 0.5 to about 5 phr of at least one antioxidant, about 0.5 to about 5 phr of zinc oxide, about 0.5 to about 4 phr of stearic acid, and about 2 to about 3 phr of sulfur-containing accelerator, wherein the cured mixture exhibits strain induced crystallization as evidenced by X-ray diffraction and has at least one of a max stress at break, a 200% Modulus, a 300% Modulus or an elongation at break that is no more than +/- 15% as compared to a comparative rubber composition that contains Hevea natural rubber instead of guayule natural rubber.
Regarding claim 2, claim 13 of the ‘989 patent teaches that the at least one conjugated diene monomer containing polymer or copolymer includes a monomer selected from the group consisting of 1,3-butadiene, isoprene, 1,3-pentadiene, 1,3-hexadiene, 2,3-dimethyl-1,3-butadiene, 2-ethyl-1,3-butadiene, 2-methyl-l,3-pentadiene, 3-methyl-l,3-pentadiene, 4-methyl-1,3-pentadiene and 2,4-hexadiene.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767